MY NM MY NM BY NY NHN BS Be se ee we ee ee
i

Oo OC SD mH Bw PB LY

 

Case 3:20-cr-02845-CAB Document16 Filed 10/08/20 PagelD.26 Page 1of1

 

FILED

      

UNITED STATES DISTRICT COURT

 

CLERK. CS fat 37
SOUTHERN a echier 3F Fee tay RNIA
BY CFF

SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, -| Criminal Case No. 20-cr-2845-CAB
, Platt INFORMATION
| , 18 U.S.C. § 545
JOSE GUADALUPE MANCILLAS Smuggling Goods Into the United States.
PONCE, _ ~ | (Felony)
| Defendant.

 

 

The United Sates Attomey charges:
| COUNT 1

On or about September 3, 2020, within the Southern District of California,
defendant J OSE GUADALUPE MANCILLAS PONCE did knowingly and willfully,
with the itent to defraud the United States, attempt to > smuggle and clandestinely -
introduce into the United States, merchandise, which should have been invoiced, to
wit: Mexican pesticides, that is, one 950 milliliter bottle of “Qufuran”, ten 1-liter
bottles of “Metaldane 600”; twenty-three 1-liter bottles of “Biozyme TF”, and seven
1 -litet bottles of “Lorsban 480EM”, respectively, in violation of Title 18, United
States Code, Section 545. |
Dated: Sept. 16, 2020 ROBERT S. BREWER, JR.

United States Attorney

Adie Coram
MELANIE K. PIERSON
Assistant U.S. Attorney

 

 

 
